corpus. Appellant argues that those documents were filed within one year
                 of the issuance of the remittitur from his direct appeal and therefore, his
                 petition would have been timely filed if those documents had• been
                 construed as a post-conviction petition. Appellant fails to demonstrate
                 that the district court should have construed those documents as a post-
                 conviction petition because the documents did not comply with the
                 requirements of NRS chapter 34 regarding post-conviction petitions and
                 he did not raise any claims challenging his judgment of conviction in those
                 documents. See NRS 34.720(1); NRS 34.724(1); NRS 34.735.
                             Second, appellant argues that the procedural bar did not apply
                 because his petition merely supplemented his previous petition, which was
                 filed on December 6, 2005, and the supplement relates back to the earlier
                 petition. Appellant's claim is without merit. The instant petition is not
                 merely a supplement to the previous petition, but rather it initiated an
                 entirely new post-conviction proceeding and raised additional claims not
                 previously raised. The previous petition had been denied by the district
                 court' and the decision was affirmed by this court on appeal before
                 appellant filed the instant petition. Even assuming appellant could
                 properly attempt to supplement his earlier petition at such a late date, the
                 district court has the discretion to allow a petitioner to file additional
                 pleadings raising new claims, and the district court did not permit


                        'We note that in the proceedings regarding appellant's first petition,
                 the district court concluded that appellant had been deprived of a direct
                 appeal and granted appellant the Lozada remedy. The district court
                 subsequently concluded that the claims raised in appellant's Lozada
                 petition were without merit and this court affirmed that decision. Smith
                 v. State, Docket No. 50134 (Order of Affirmance, February 20, 2009).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  appellant to file any supplemental pleadings in this matter. See State v.
                  Powell, 122 Nev. 751, 758, 138 P.3d 453, 458 (2006) (citing Barnhart v.
                  State, 122 Nev. 301, 303, 130 P.3d 650, 651-52 (2006)); see also NRS
                  34.750(5).
                                 Third, appellant argues that he had good cause because he
                  only recently learned that his trial counsel was under the influence of
                  methamphetamine during the representation of appellant and that drug
                  use is the only explanation for a number of actions performed by counsel
                  during appellant's trial proceedings. Appellant also argues that the
                  district court should have conducted an evidentiary hearing to allow
                  appellant to question trial counsel regarding this claim. Appellant fails to
                  demonstrate that this claim had merit. Information regarding trial
                  counsel's methamphetamine use came to light in 2009. Yet, appellant did
                  not file his petition until 2011. Therefore, appellant fails to demonstrate
                  cause for the entire delay in raising this claim because it was reasonably
                  available to be raised within one year from the issuance of the remittitur
                  on appeal from the denial of appellant's Lozada petition. See Hathaway v.
                  State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003). In addition,
                  appellant fails to demonstrate undue prejudice related to this claim as he
                  fails to demonstrate that his counsel was actually under the influence of
                  methamphetamine during appellant's criminal proceedings. Therefore,
                  the district court did not err in denying this good-cause claim without
                  conducting an evidentiary hearing. See Hargrove, 100 Nev. at 502-03, 686
                  P.2d at 225.
                                 Finally, appellant argues that the State waived application of
                  the procedural bars because it waited a significant amount of time before
                  it filed an opposition to appellant's petition. "Application of the statutory

SUPREME COURT
         OF
      NEVADA
                                                         3
(01 I 947A    e
                procedural default rules to post-conviction habeas petitions is mandatory."
                State v. Eighth Judicial Dist. Court (Riker), 121 Nev. 225, 231, 112 P.3d
1070, 1074 (2005). In addition, a petitioner has the burden of pleading
                and proving facts to demonstrate good cause to excuse the delay.   State v.
                Haberstroh, 119 Nev. 173, 181, 69 P.3d 676, 681 (2003). As application of
                the procedural bars is mandatory and appellant had the burden of
                demonstrating good cause, he fails to demonstrate that the district court
                should have waived the procedural bars due to inaction by the State.
                Therefore, the district court did not err in denying the petition as
                procedurally barred and we
                            ORDER the judgment of the district court AFFIRMED.




                cc: Hon. Douglas Smith, District Judge
                     Justice Law Center
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A